Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

John Yacoub, M.D.,
(OI File No. 3-13-40215-9),

Petitioner,
v.
The Inspector General,
U.S. Department of Health and Human Services.

Docket No. C-15-1859

Decision No. CR4359

Date: October 26, 2015

DECISION

The request for hearing of Petitioner, John Yacoub, M.D.., is dismissed pursuant to
42 C.F.R. § 1005.2(e)(4),” for failure to raise any issue that may properly be addressed in
a hearing.
I. Background
The Inspector General for the Department of Health and Human Services (1.G.) notified
Petitioner by letter dated February 27, 2015, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of five years pursuant to section 1128(a)(4) of the Social

Security Act (the Act) (42 U.S.C. § 1320a-7(a)(4)), effective 20 days from the date of the
letter. The basis cited for Petitioner’s exclusion was his felony conviction in the United

” References are to the 2015 revision of the Code of Federal Regulations (C.F.R.) in
effect at the time of the agency action, unless otherwise stated.
States District Court, District of Maryland, of a criminal offense related to the unlawful
manufacture, distribution, prescription, or dispensing of a controlled substance.

Act § 1128(a)(4); 42 C.F.R. § 1001.101(d). 1G. Exhibit (Ex.) 1. Petitioner requested a
hearing pursuant to 42 C.F.R. § 1005.2, by letter dated March 10, 2015, but filed on
March 30, 2015. The case was assigned to me for hearing and decision on April 24,
2015.

I convened a prehearing conference on May 13, 2015, the substance of which is
memorialized in the Prehearing Conference Order and Schedule for Filing Briefing on the
Inspector General’s Motion to Dismiss (Prehearing Order) dated May 14, 2015. The LG.
stated during the prehearing conference that dismissal is required because Petitioner has
identified no issue that may be properly addressed by me. I set a briefing schedule for a
motion to dismiss by the I.G. Prehearing Order [ 5.

The LG. timely filed a motion to dismiss on June 29, 2015 with 1.G. Ex. 1. On
September 2, 2015, Petitioner filed a response to the I.G. motion (P. Response).
Petitioner has not objected to my consideration of I.G. Ex. 1 and the document is
admitted as evidence.

II. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold, followed by the pertinent facts and analysis.
1. Petitioner has not raised an issue that I may address.

2. Petitioner’s request for hearing must be dismissed pursuant to
42 C.F.R. § 1005.2(e)(4).

Pursuant to 42 C.F.R. § 1001.2007(a)(4), an individual excluded by the IG. may request
review by an administrative law judge on the issues of whether: (1) there is a basis for
exclusion; and (2) the period of exclusion is reasonable. However, when the I.G. imposes
the minimum period of exclusion authorized by Congress, the regulation provides that
there is no issue of the reasonableness of the period of exclusion. 42 C.F.R.

§ 1001.2007(a)(2). Pursuant to 42 C.F.R. § 1005.2(e)(4), I must dismiss a request for
hearing that does not raise an issue that may be properly addressed in a hearing. I am
bound to comply with the regulations. 42 C.F.R. § 1005.4(c)(1).

Petitioner does not dispute that he was convicted in the United States District Court of
Maryland based on a guilty plea to one count of distribution of narcotics to his former
girlfriend. Request for Hearing. Petitioner argues that although he understood he was
pleading to a federal crime, he did not consider that he would be excluded for such a long
period of time. P. Response. He argues that the five-year exclusion is a “[h]arsh
punishment” and “does not fit” his crime. He asserts that prohibiting him from treating

patients that possess federal or state health insurance is unfairly “harming [his] patients.”
P. Response; Request for Hearing.

Congress mandated the exclusion of any individual who has been convicted of a felony
criminal offense related to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance under federal or state law. Act § 1128(a)(4).
Petitioner admits that he has such a conviction. Request for Hearing; P. Response.
Therefore, the I.G. has no choice but to exclude Petitioner, and Petitioner has identified
no issue for me to decide related to whether or not there is a basis for exclusion.

Further, the I.G. imposed an exclusion for five years, the minimum period authorized by
Congress. The I.G. has no discretion to impose a lesser period, and I may not reduce the
period of exclusion below five years. Petitioner’s arguments cannot be considered to
reduce the period of his exclusion. The Departmental Appeals Board observed in Joann
Fletcher Cash, DAB No. 1725 (2000) that the point of exclusion is to prevent
untrustworthy individuals from involvement with protected health care programs. The
fact that an exclusion will have a limiting effect on an excluded individual’s future
employment is a natural and predictable consequence of an exclusion and is not a bar to
the mandatory imposition of this exclusion. Salvacion Lee, M.D., DAB No. 1850 at 4
(2002). Pursuant to 42 C.F.R. § 1001.2007(a)(2), whether or not the period of exclusion
is reasonable is not an issue for which review may be requested or granted when the
minimum authorized period of exclusion is imposed.

Accordingly, I conclude that Petitioner has raised no issue that may be properly reviewed
by me and dismissal is required by 42 C.F.R. § 1005.2(e)(4).

III. Conclusion

For the foregoing reasons, Petitioner’s request for hearing must be dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

